DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the applicant filed by the applicant of May 19, 2020. Claims 1-3, 5-10, 12-16, and 18-20 are pending and have been examined. Claims 4, 11, and 17 have been canceled. Claims 1-3, 5-10, 12-16, and 18-20 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on July 31, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112(b) rejections have been withdrawn.
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 8 recites the limitation “the by the server”. There is insufficient antecedent basis for these limitation in the claims. Any claim not specifically mentioned have been included based on their dependency. For purposes of the art rejection below, the examiner interprets “the by the server” as “by the server”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 8, 10, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battles et al. (US Pub. 2019/0051061) further in view Rondinone et al. (US Pub. 2021/001867).
Regarding claim 1, Battles teaches detecting… a target transport operating in an unsafe manner (see at least Battles Para 141: "In addition to the selected strategy mode, the autonomous vehicle 900 may detect various other types of information, such as a time of broadcast, a position of the sensed vehicle, a speed or velocity of the sensed vehicle, a priority of the sensed vehicle, a state of the sensed vehicle, capabilities of the sensed vehicle" and see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locating, … at least one autonomous transport… (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); and maneuvering the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Battles does not explicitly teach detecting and locating by a server however Battles does teach in para 171 using a network interface to connect to an autonomous vehicle management system. The management system may include "any combination of hardware or software that can perform the indicated functions computers, network devices, internet appliances, etc. It would have been obvious to someone skilled in the art before the effective filling date to have the autonomous vehicle network system on a server as it can perform the indicated functions. Additionally, Battles does not explicitly teach locating, the by the server, at least one autonomous transport in front of the target transport. However it would have been a simple matter of design choice to locate autonomous vehicles in front of a target transport when viewing the local environment of vehicles and to detect which direction the target vehicle is heading based on its velocity. Battles teaches using remote assistance to provide direct guidance or recommendations to the autonomous vehicle (see at least Battles para 88), but Battles does not explicitly teach instructing, by the server, the target transport to follow the autonomous transport to clear a lane or an area on the road. However, Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 82: "As indicated by arrow P2 in FIGS. 2 and 3, the ego vehicle wo follows the leading vehicle 200 in the second autonomous driving mode along the leading trajectory."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows. While Rondinone does not explicitly teach following to clear a lane or an area on the road, this is the intended use of the following and could be accomplished by the teachings in Rondinone. Rondinone teaches following a lead vehicle to avoid a construction site (see at least Rondinone para 61: "the second vehicle 200 might be able to maneuver around the around the construction site area A in the first autonomous driving mode. It is one of the ideas of the invention to resolve this situation by establishing a data communication between the first vehicle 100 and the second vehicle 200 so as to allow the first vehicle 100 following the second vehicle 200 in a second autonomous driving mode, as will be explained in more detail below"). It would have been obvious to some skilled in the art before the effective filing date to modify Rondinone to clear a lane or area based on the motivation to avoid obstacles like a construction zone (Rondinone para 81) or to clear a lane for an emergency vehicle (Battles para 34) when the vehicle is unable to maintain autonomous mode (Rondinone para 61).
Regarding claim 3, the combination of Battles and Rondinone remains as applied to claim 1. Battles further teaches maneuvering the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 65: "the autonomous vehicle 405 may select a preventative strategy mode to prevent the operations by the second vehicle 410. One example action that the autonomous vehicle may take is shown as travel arrow 408-1. For example, the autonomous vehicle 405 may block the movement of the second vehicle 410 along intended travel 412-1 so as prevent an incident, e.g., a collision with vehicle 403-11 reversing out of parking space 401-11, or a contact with a pedestrian moving out from a vicinity of vehicle 403-11.").
Regarding claim 5, the combination of Battles and Rondinone remains as applied to claim 1. Battles does not explicitly teach further comprising instructing at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road, but Battles does teach in para 88 using remote assistance to provide direct guidance or recommendations to the autonomous vehicle. Rondinone further teaches instructing at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road (see at least Rondinone para 14: "detecting a leading vehicle ahead of the ego vehicle that is able to pass a critical location where the transition would be required in an autonomous driving mode and to follow this leading vehicle."). 
Regarding claim 8, Battles teaches A server, comprising: a processor that when executing one or more instructions store in a memory is configured to (see at least Battles para 177: "Those skilled in the art will appreciate that the autonomous vehicle control system 950 and the autonomous vehicle management system 640, 740 are merely illustrative and are not intended to limit the scope of the present disclosure. In particular, the computing system and devices may include any combination of hardware or software that can perform the indicated functions, including computers, network devices, internet appliances," and see at least Battles para 167: "In various implementations, the autonomous vehicle management system 640, 740 may be a uniprocessor"); detect a target transport in operation in an unsafe manner(see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locate at least one autonomous transport in front of the target transport (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); maneuver the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Battles teaches using remote assistance to provide direct guidance or recommendations to the autonomous vehicle (see at least Battles para 88), but Battles does not explicitly teach instructing, by the server, the target transport to follow the autonomous transport to clear a lane or an area on the road. However, Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 82: "As indicated by arrow P2 in FIGS. 2 and 3, the ego vehicle wo follows the leading vehicle 200 in the second autonomous driving mode along the leading trajectory."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows. While Rondinone does not explicitly teach following to clear a lane or an area on the road, this is the intended use of the following and could be accomplished by the teachings in Rondinone. Rondinone teaches following a lead vehicle to avoid a construction site (see at least Rondinone para 61: "the second vehicle 200 might be able to maneuver around the around the construction site area A in the first autonomous driving mode. It is one of the ideas of the invention to resolve this situation by establishing a data communication between the first vehicle 100 and the second vehicle 200 so as to allow the first vehicle 100 following the second vehicle 200 in a second autonomous driving mode, as will be explained in more detail below"). It would have been obvious to some skilled in the art before the effective filing date to modify Rondinone to clear a lane or area based on the motivation to avoid obstacles like a construction zone (Rondinone para 81) or to clear a lane for an emergency vehicle (Battles para 34) when the vehicle is unable to maintain autonomous mode (Rondinone para 61).
Regarding claim 10, the combination of Battles and Rondinone remains as applied to claim 8. Battles further teaches wherein the processor is further configured to: maneuver the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 65: "the autonomous vehicle 405 may select a preventative strategy mode to prevent the operations by the second vehicle 410. One example action that the autonomous vehicle may take is shown as travel arrow 408-1. For example, the autonomous vehicle 405 may block the movement of the second vehicle 410 along intended travel 412-1 so as prevent an incident, e.g., a collision with vehicle 403-11 reversing out of parking space 401-11, or a contact with a pedestrian moving out from a vicinity of vehicle 403-11.").
Regarding claim 12, the combination of Battles and Rondinone remains as applied to claim 8. Rondinone further teaches wherein the processor is configured to instruct at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road (see at least Rondinone para 14: "detecting a leading vehicle ahead of the ego vehicle that is able to pass a critical location where the transition would be required in an autonomous driving mode and to follow this leading vehicle.").
Regarding claim 15, Battles teaches a non-transitory computer readable medium configured to store one or more instructions, that when executed by a processor, cause the processor to perform (see at least Battles para 168: "The non-transitory computer-readable storage medium 1320 may be configured to store executable instructions and/or data accessible by the one or more processors"): detecting a target transport operating in an unsafe manner (see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locating at least one autonomous transport in front of the target transport (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); and maneuvering the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Additionally, Battles does not explicitly teach locating, the by the server, at least one autonomous transport in front of the target transport. However it would have been a simple matter of design choice to locate autonomous vehicles in front of a target transport when viewing the local environment of vehicles and to detect which direction the target vehicle is heading based on its velocity. Battles teaches using remote assistance to provide direct guidance or recommendations to the autonomous vehicle (see at least Battles para 88), but Battles does not explicitly teach instructing, the by the server, the target transport to follow the autonomous transport to clear a lane or an area on a road. However, Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 82: "As indicated by arrow P2 in FIGS. 2 and 3, the ego vehicle wo follows the leading vehicle 200 in the second autonomous driving mode along the leading trajectory."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows. While Rondinone does not explicitly teach following to clear a lane or an area on the road, this is the intended use of the following and could be accomplished by the teachings in Rondinone. Rondinone teaches following a lead vehicle to avoid a construction site (see at least Rondinone para 61: "the second vehicle 200 might be able to maneuver around the around the construction site area A in the first autonomous driving mode. It is one of the ideas of the invention to resolve this situation by establishing a data communication between the first vehicle 100 and the second vehicle 200 so as to allow the first vehicle 100 following the second vehicle 200 in a second autonomous driving mode, as will be explained in more detail below"). It would have been obvious to some skilled in the art before the effective filing date to modify Rondinone to clear a lane or area based on the motivation to avoid obstacles like a construction zone (Rondinone para 81) or to clear a lane for an emergency vehicle (Battles para 34) when the vehicle is unable to maintain autonomous mode (Rondinone para 61).
Regarding claim 16, the combination of Battles and Rondinone remains as applied to claim 15. Battles further teaches wherein the one or more instructions further cause the processor to: maneuvering the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 65: "the autonomous vehicle 405 may select a preventative strategy mode to prevent the operations by the second vehicle 410. One example action that the autonomous vehicle may take is shown as travel arrow 408-1. For example, the autonomous vehicle 405 may block the movement of the second vehicle 410 along intended travel 412-1 so as prevent an incident, e.g., a collision with vehicle 403-11 reversing out of parking space 401-11, or a contact with a pedestrian moving out from a vicinity of vehicle 403-11.").
Regarding claim 18, the combination of Battles and Rondinone remains as applied to claim 15. Rondinone further teaches wherein the one or more instructions further cause the processor to: instruct at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road (see at least Rondinone para 82: "As shown in FIGS. 2 and 3, the ego vehicle 100 is able to follow the leading vehicle 200 in the second autonomous driving mode since it receives the first auxiliary data E1, namely the leading trajectory of the leading vehicle 200, which the controller device 1 uses to control and maneuver the ego vehicle 100. As indicated by arrow P2 in FIGS. 2 and 3, the ego vehicle wo follows the leading vehicle 200 in the second autonomous driving mode along the leading trajectory").
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battles in view of Rondinone further in view of Gordon et al. (USP 10,259,452).
Regarding claim 2, the combination of Battles and Rondinone remains as applied to claim 1. Battles further teaches maneuvering the at least one autonomous transport if one or more of a following occurs… (see at least Battles para 31: "An autonomous vehicle may select a particular strategy mode based on a variety of information related to the autonomous vehicle itself, other vehicles, and/or the environment."), but Battles does not explicitly teach what information would be used. Gordon teaches in the similar field of controlling autonomous vehicles choosing action based on the at least one autonomous transport is unoccupied (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm."); an importance of the least one autonomous transport is less than an importance threshold (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm."); an importance of a cargo of the least one autonomous transport is less than the importance threshold (see at least Gordon Col 15 Lines 23-25: "the real-time ameliorative action will be more likely to result in dramatic braking, deliberately hitting a wall, etc., unless doing so would damage the cargo."); and a minimum number of lanes or a minimal number of transports is affected (see at least Gordon Col 9-10 Lines 65-3: "when an SDV senses it is about to become disabled on a road with fast moving traffic close behind, and when a shoulder is narrow or unavailable, the SDV without passengers may determine that driving over an embankment poses less risk to human drivers behind it than becoming disabled in the roadway."). It would have been obvious to someone skilled in the art to modify the combination of Battles and Rondinone to include the requirements of Gordon of the selection of a strategy mode based on the motivation to improve safety of a transport and the vehicles around it.
Regarding claim 9, the combination of Battles and Rondinone remains as applied to claim 8. Battles further teaches maneuver the at least one autonomous transport if one or more of a following occurs (see at least Battles para 31: "An autonomous vehicle may select a particular strategy mode based on a variety of information related to the autonomous vehicle itself, other vehicles, and/or the environment."), but Battles does not explicitly teach what information would be used. Gordon teaches in the similar field of controlling autonomous vehicles choosing action based on the at least one autonomous transport is unoccupied (see at least Gordon Col 9 Lines 20-25: "That is, if the SDV 20 "knows" that it has no human passengers, and the SDV is about to hit another vehicle that may or may not contain human passengers, then the SDV will sacrifice its own well-being (e.g., by swerving off a cliff) rather than hitting the other vehicle."); an importance of the least one autonomous transport is less than an importance threshold (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm.");an importance of a cargo of the least one autonomous transport is less than the importance threshold (see at least Gordon Col 15 Lines 23-25: "the real-time ameliorative action will be more likely to result in dramatic braking, deliberately hitting a wall, etc., unless doing so would damage the cargo."); and a minimum number of lanes or a minimal number of transports is affected (see at least Gordon Col 9-10 Lines 65-3: "when an SDV senses it is about to become disabled on a road with fast moving traffic close behind, and when a shoulder is narrow or unavailable, the SDV without passengers may determine that driving over an embankment poses less risk to human drivers behind it than becoming disabled in the roadway."). It would have been obvious to someone skilled in the art to modify the combination of Battles and Rondinone to include the requirements of Gordon to the selection of a strategy mode based on the motivation to improve safety of a transport and the vehicles around it.
Claim(s) 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battles in view of Rondinone further in view of Marasigan (USP 11,097,735).
Regarding claim 6, the combination of Battles and Rondinone remains as applied to claim 1. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 6. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, receiving an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify Battles and Rondinone with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system. -
Regarding claim 7, the combination of Battles, Rondinone, and Marasigan remains as applied to claim 6. Marasigan further teaches executing a smart contract to record the maneuvering of the at least one autonomous transport and the unsafe manner in which the target transport was operating on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Regarding claim 13, the combination of Battles and Rondinone remains as applied to claim 12. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 13. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, wherein the instructions are further to cause the processor to receive an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify Battles and Rondinone with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system.
Regarding claim 14, the combination of Battles, Rondinone, and Marasigan remains as applied to claim 13. Marasigan further teaches wherein the instructions are further to cause the processor to execute a smart contract to record the maneuvers of the at least one autonomous transport and the unsafe manner in which the target transport was in operation on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Regarding claim 19, the combination of Battles and Rondinone remains as applied to claim 15. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 19. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, further comprising instructions, that when read by a processor, cause the processor to receive an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify the combination of Battles and Rondinone with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system.
Regarding claim 20, the combination of Battles, Rondinone, and Marasigan remains as applied to claim 19. Marasigan further teaches instructions, that when read by a processor, cause the processor to execute a smart contract to record the maneuvering of the at least one autonomous transport and the unsafe manner in which the target transport was operating on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Any arguments still relevant to references applied will be address below.
The applicant argues that “the disclosure of Rondinone does not cure the deficiency in the disclosure of Battles, as set forth above.” The examiner disagrees. The deficiency described by the applicant is that Battles fails to disclose instructing, the by the server, the target transport to follow the autonomous transport to clear a lane or an area on a road. Rondinone teaches following a lead vehicle (see at least Rondinone para 82: “As indicated by arrow P2 in FIGS. 2 and 3, the ego vehicle wo follows the leading vehicle 200 in the second autonomous driving mode along the leading trajectory”) and following a vehicle to avoid a construction site (see at least Rondinone para 61: “the second vehicle 200 might be able to maneuver around the around the construction site area A in the first autonomous driving mode. It is one of the ideas of the invention to resolve this situation by establishing a data communication between the first vehicle 100 and the second vehicle 200 so as to allow the first vehicle 100 following the second vehicle 200 in a second autonomous driving mode, as will be explained in more detail below.” It would have been obvious to someone skilled in the art before the effective filing date to clear a lane or area based on the motivation to avoid obstacles like a construction zone (Rondinone para 81) or to clear a lane for an emergency vehicle (Battles para 34) when the vehicle is unable to maintain autonomous mode (Rondinone para 61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaves et al. (US Pub. No. 2020/0202706) teaches broadcasting motion plans or intentions to other vehicles and to a server. Rech et al. (US Pub. No. 2019/0098471) teaches an agreement between vehicles to perform a maneuver. Alvarez et al. (US Pub. No. 20200026289) teaches a blockchain implementation of recording observed incidents with autonomous vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/     Supervisory Patent Examiner, Art Unit 3663